ORDER
PER CURIAM:
On October 18, 1999, the appellant moved to stay proceedings in this matter *244pending a decision by the U.S. District Court for the District of Puerto Rico on the appellant’s action to enforce the Final Stipulation and Order in the case of Giusti-Bravo v. U.S. Veterans Administration, 853 F.Supp. 34 (D.P.R.1993). On October 29, 1999, the Secretary filed his opposition to the motion. On November 19, 1999, the appellant, through counsel, moved for leave to file a reply to the Secretary’s Opposition to Appellant’s Motion to Stay Proceedings and attached thereto such a reply. The Court will grant that motion and file his reply.
Upon consideration of the foregoing, it is
ORDERED that the proceedings in this appeal are stayed until June 1, 2000. See Hilton Hotels Corp. v. Weaver, 325 F.2d 1010 (D.C.Cir.1963). It is further
ORDERED that the appellant within 30 days notify the Secretary and this Court of the current status of the motion to enforce the terms of the Final Stipulation and Order in the U.S. District Court for the District of Puerto Rico and thereafter of any subsequent action taken by the District Court before June 1, 2000.